DISMISS; and Opinion Filed February 20, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00107-CV

                    IN THE INTEREST OF B.B. AND B.B., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-14253

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                  Opinion by Justice Osborne
       Before the Court is appellant’s February 15, 2019 pro se motion to withdraw the appeal.

In the motion, appellant states that when she filed her appeal she did not understand the nature of

the pleading she filed. However, appellant now states that she “has clarity and understanding on

an appropriate course of action to pursue at this time.” Accordingly, we grant appellant’s motion

to withdraw and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Leslie Osborne/
                                                  LESLIE OSBORNE
                                                  JUSTICE

190107F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF B.B. AND B.B.,                 On Appeal from the 254th Judicial District
 CHILDREN                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-18-14253.
 No. 05-19-00107-CV                                Opinion delivered by Justice Osborne,
                                                   Justices Myers and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 20th day of February 2019.




                                             –2–